Citation Nr: 1515170	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to a heart disorder.

3.  Entitlement to service connection for vision impairment, to include as secondary to hypertension.

4.  Entitlement to service connection for a skin disorder of the feet.

5.  Entitlement to service connection for a disorder manifested by dizziness with blackouts, to include as secondary to service-connected asthma and/or a heart disorder.

6.  Entitlement to an initial rating higher than 30 percent for asthma and bronchitis.

7.  Entitlement to nonservice-connected pension.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a heart disorder, hypertension, vision impairment, a skin disorder of the feet, a disorder manifested by dizziness with blackouts, entitlement to an initial rating higher than 30 percent for asthma and bronchitis, entitlement to nonservice-connected pension, and entitlement to a TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Heart Disorder and Hypertension

The Veteran seeks entitlement to service connection for a heart disorder and for hypertension. 

During service, in March 1973, the Veteran suffered from chest pain.  Post-service, the Veteran has been diagnosed with atrial fibrillation.  See July 2010 private treatment record.

To date, the Veteran has not yet been afforded a VA examination for his claimed heart disorder.  On remand, the Veteran should be afforded a VA examination.

The Board also notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Veteran has not yet been afforded a VA examination for his hypertension and an opinion has not yet been obtained regarding whether the Veteran's hypertension is proximately due to or aggravated by his claimed heart disorder.  On remand, the Veteran should be afforded a VA examination for his hypertension and a medical opinion must be obtained.

Vision Impairment, to Include as Secondary to Hypertension

The Veteran seeks entitlement to service connection for vision impairment, to include as secondary to hypertension. 

Service treatment records indicate the Veteran complained of blurry vision in February 1974.  Additionally, the Veteran suffered several head injuries during service.

To date, the Veteran has not yet been afforded a VA examination for his claimed vision impairment.  A medical opinion must also be obtained, to include whether his vision impairment is secondary to his claimed hypertension.

Skin Disorder of the Feet

The Veteran asserts he experienced numerous problems with his feet during service, to include residuals from an unknown bite.  See September 2012 statement.

A November 1972 treatment note indicates the Veteran had a rash on both feet.  A December 1972 treatment note indicates the Veteran complained of peeling on both his feet.  He was diagnosed with lichen simplex chronicus of the feet.

Service records also indicate that the Veteran sought treatment on multiple occasions after being bitten by an "unknown creature" while swimming.  See July 1973 treatment note.  He experienced throbbing pain, tenderness, and swelling for several weeks and was prescribed antibiotics.  See e.g. August 1973 treatment notes.  He was later diagnosed with cellulitis of the right foot.  See August 1973 consultation sheet.

The Veteran was afforded a VA examination in July 2012; however, the examiner stated that the Veteran withdrew his claim for peeling skin on the feet and no medical opinion was provided. 

The Veteran indicated in a September 2012 statement that he did not withdraw his claim.  On remand, the Veteran should be afforded a new VA examination for his claimed foot disorder and a medical opinion must be obtained.

Dizziness with Blackouts, to Include as Secondary to Service-Connected Asthma and/or a Heart Disorder.

The Veteran seeks entitlement to service connection for a disorder manifested by dizziness with blackouts.  

The Board notes that the Veteran's entrance examination from August 1972 does not note any head injuries or symptoms of dizziness and blackouts.

In March 1973, the Veteran complained of dizziness and chest pain for three days.

In September 1973, a treatment note indicates the Veteran struck his head on a hatchway and received a cut on his left eyelid.

A few days later, a September 1973 treatment note indicates the Veteran reported being beaten up.  He complained of a headache and had a small laceration over his left eye.  He did not believe he lost consciousness, but remembered being hit in the head.  He was assessed with left facial and left head trauma.

A February 1974 treatment note reports that the Veteran was beaten up before coming into service and that he had a contusion in June 1972.  The Veteran reported that when he stood after sitting down or sleeping, everything was black and blurry.  He indicated that he fell down on occasion, but recovered after a few seconds.  He was diagnosed with orthostatic syncope.

A January 1976 treatment note indicates the Veteran was beaten up by three other service members and suffered from contusions and abrasions.

The Veteran asserts he continues to suffer from dizziness and blackouts.  Post-service treatment records indicate numerous complaints of dizziness and poor memory.

The Veteran was afforded a VA examination in July 2012.  The examiner opined that the Veteran's current dizziness is less likely as not related to the Veteran's complaints of dizzy spells during service.  The examiner stated that the Veteran's dizziness existed prior to service with no evidence of aggravation.

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089.

As noted previously, dizziness, blackouts or any type of head trauma was not noted at the Veteran's August 1972 entrance examination.  The Board finds a remand is necessary to obtain a medical opinion that utilizes the correct evidentiary standard when formulating the opinion.

Additionally, the Board notes that the July 2012 VA examiner stated that the Veteran has episodes of recurrent dizziness "for varying medical causes" and indicated that one episode post service was due to atrial fibrillation.  

Therefore, an addendum opinion should also be obtained regarding whether the Veteran's service-connected bronchitis and asthma and/or claimed heart disorder causes or aggravates his dizziness and blackouts.

Increased Rating for Asthma and Bronchitis

The Veteran seeks an initial rating higher than 30 percent for asthma and bronchitis.

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his asthma and bronchitis in July 2012, which is more than two years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to 2011.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, all updated treatment records should be obtained and associated with the claims file.

Nonservice-connected Pension and TDIU

The Board finds that the issues of entitlement to nonservice-connected pension and entitlement to a TDIU are inexplicably intertwined with the other issues pending on appeal.  Therefore, the Board finds that decisions on these issues should be postponed until the service connection and increased rating issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Furthermore, the Board notes that the Veteran has not yet been afforded a VA examination to determine whether he is eligible for nonservice-connected pension.  On remand, the Veteran should be afforded a VA examination to assess his disorders.  In addition, the Court has observed that a Veteran's income is an essential element in a claim for nonservice-connected pension benefits and that it must specifically be considered.  Vargas-Gonzalez, 12 Vet. App. at 328.  Therefore, the issue of entitlement to nonservice-connected pension benefits must be remanded to the RO for further development.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.
2.  Ask the Veteran to submit relevant earnings information pertinent to the nonservice-connected pension claim.

3.  Afford the Veteran a VA examination for a heart disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All current heart disorders should be diagnosed and noted in the report.

For each diagnosed heart disorder, the examiner should provide the following:

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's heart disorder had an onset during service, or is causally or etiologically due to service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for hypertension.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must review the claims file.  The examiner should provide the following:

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's hypertension had an onset during service, or is causally or etiologically due to service;

b) that the Veteran's hypertension is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his heart disorder.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Afford the Veteran a VA examination for vision impairment.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All current visual impairment disorders should be diagnosed and noted in the report.

The examiner must review the claims file.  The examiner should provide the following:

For each vision impairment diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's vision impairment had an onset during service, or is causally or etiologically due to service, to include documented head injuries; and,

b) that the Veteran's vision impairment is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his hypertension.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Afford the Veteran a VA examination for a skin disorder of the feet.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All current skin disorder diagnoses of the feet should be noted and included in the report.

The examiner must review the claims file.  The examiner should provide the following:

For each diagnosed skin disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's skin disorder had an onset during service, or is causally or etiologically due to service, to include the documented lichen simplex chronicus and/or bite to the foot with resulting cellulitis during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

7.  Afford the Veteran a VA examination for a disorder manifested by dizziness and blackouts.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  If the disorder can be diagnosed, please note the diagnosis in the report.

The examiner must review the claims file.  The examiner should provide the following:

The examiner should answer the following questions:

a)  Does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's dizziness and blackout disorder existed prior to service?  The examiner is reminded that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness, even when such is recorded by medical examiners.

b) If the answer to a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion.  

c) If the answer to either a) or b) is no, then answer the following:

(1) Is it at least as likely as not (50 percent probability or greater) that the Veteran's disorder(s) had its onset in service or is otherwise attributable to the symptoms experience during service?  Again, the Veteran's lay statements in this regard must be considered.

Alternatively:

(2) Is it at least as likely as not (50 percent probability or greater) that the Veteran's disorder(s) is proximately due to or aggravated by his service-connected asthma and/or a heart disorder?

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder as occurring during service and the documented dizziness and head injuries during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

8.  Afford the Veteran a VA examination to determine the current severity of his asthma and bronchitis.  The examiner should identify and completely describe all current symptomatology.  Pulmonary function tests must be conducted and results must included in the report.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.97, Diagnostic Code 6602.  The pertinent rating criteria must be provided to the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

9.  Schedule the Veteran for the appropriate VA examinations to determine whether he is permanently and totally disabled for pension purposes.  All appropriate tests and studies should be conducted. 

The examiner must describe the impact of the Veteran's disorders on his industrial adaptability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  In doing so, the examiner should specifically indicate the nature, extent, severity and limitations imposed by the Veteran's hearing loss, vision impairment, heart murmur and dizziness/blackouts.

The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.
 
11.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.
   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




